Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 regarding claim rejections under 35 U.S.C. 101 in claims 2-14, and 20-27 have been fully considered and they are persuasive. The applicant has amended claims 10, 11, 14, and overcome the rejections. With amended claims, ground thermal conductivity can be accurately determined, and the amended claims have integrated the judicial exception into a practical application. Therefore, the 35 U.S.C. 101 rejections in claims 2-14, and 20-27 have been withdrawn.
Applicant's arguments regarding claim rejections under 35 U.S.C. 103 in claims 2-6, 8-9, 14, and 21-27 have been fully considered and they are persuasive. The applicant has amended claims 2, 8, 14, and claim 11 is added into claim 14, and therefore, overcome the prior arts rejections. Claims 7, and 10-13 do not have prior arts rejections. Therefore, the 35 U.S.C. 103 rejections in claims 2-6, 8-9, 14, and 21-27 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 2-14 and 21-27 are allowed.
The most pertinent prior arts are “Kidwell US 20110238362” and “Ground Source Heat Pump Residential and Light Commercial: Design and Installation Guide”, Charles Remund, hereinafter “Remund”. 
As to claim 10, the combination of Kidwell and Remund teaches all the claim limitations except “the first series of measurements and the second series of measurements are converted into a heat of extraction of the heat pump, the second series of measurements are converted into an average of the ground loop fluid temperature for the heat pump, and the heat of extraction and the average of the ground loop fluid temperature are used to calculate the ground loop thermal resistance value”. The amended claim has unique limitations and differentiates itself from the prior arts. The method enables improving prediction capability to allow for integrating an aggregated network of thermal resistance values into geothermal design tools to provide high fidelity prediction capability for design lengths of ground loops and subsequent installation costs to be mapped out by region. The method also enables quickly and accurately determining ground loop thermal resistance at a preset location to vastly improve accuracy of a geothermal heat pump system; and directly measuring overall ground loop thermal resistance value by an equipment monitoring platform without requiring soil properties, bore construction, or bore geometry such as pipe sizing, placement or spacing in bore annulus. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Kidwell and Remund to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraphs 19 and 20; Page 5, Paragraph 22; Page 8, Paragraph 35 in the filed specification.

As to claim 11, the combination of Kidwell and Remund teaches all the claim limitations except “the ground loop thermal resistance value for the heat pump comprises a first ground loop thermal resistance value for a first heat pump that is installed at a first location, and the first ground loop thermal resistance value for the first heat pump is used to predict a second ground loop thermal resistance value for a second heat pump that is installed at a second location”. The amended claim has unique limitations and differentiates itself from the prior arts. The method enables improving prediction capability to allow for integrating an aggregated network of thermal resistance values into geothermal design tools to provide high fidelity prediction capability for design lengths of ground loops and subsequent installation costs to be mapped out by region. The method also enables quickly and accurately determining ground loop thermal resistance at a preset location to vastly improve accuracy of a geothermal heat pump system; and directly measuring overall ground loop thermal resistance value by an equipment monitoring platform without requiring soil properties, bore construction, or bore geometry such as pipe sizing, placement or spacing in bore annulus. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Kidwell and Remund to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraphs 19 and 20; Page 5, Paragraph 22; Page 8, Paragraph 35 in the filed specification.

As to claim 14, the combination of Kidwell and Remund teaches all the claim limitations except “outputting to a remote location from the site, the first measurement, the second measurement, and the third measurement, wherein a ground loop thermal resistance value is calculated at the remote location for the heat pump based on the first measurement, the second measurement, and the third measurement, wherein: the ground loop thermal resistance value for the heat pump comprises a first ground loop thermal resistance value for a first heat pump that is installed at a first location, and the first ground loop thermal resistance value for the first heat pump is used to predict a second ground loop thermal resistance value for a second heat pump that is installed at a second location”. The amended claim has unique limitations and differentiates itself from the prior arts. The method enables improving prediction capability to allow for integrating an aggregated network of thermal resistance values into geothermal design tools to provide high fidelity prediction capability for design lengths of ground loops and subsequent installation costs to be mapped out by region. The method also enables quickly and accurately determining ground loop thermal resistance at a preset location to vastly improve accuracy of a geothermal heat pump system; and directly measuring overall ground loop thermal resistance value by an equipment monitoring platform without requiring soil properties, bore construction, or bore geometry such as pipe sizing, placement or spacing in bore annulus. Therefore, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the arts would have modified the combination of Kidwell and Remund to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 4, Paragraph 20; Page 5, Paragraph 22; Page 7, Paragraphs 30; Page 8, Paragraph 35 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863                                                                                                                                                                                            

/TARUN SINHA/            Primary Examiner, Art Unit 2863